Order entered May 6, 2014




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01666-CR
                                     No. 05-12-01667-CR

                               ERASMO GARCIA, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                    Trial Court Cause Nos. F11-58343-Y & F10-61584-Y

                                            ORDER
       Appellant’s May 1, 2014 motion requesting a free copy of the appellate record to file a

petition for discretionary review is DENIED.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Erasmo Garcia,

Number 1844756, George John Beto Unit, 1391 FM 3328, Tenn. Colony, Texas 75880-5000.

       We also DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Dallas County District Attorney’s Office.

                                                        /s/   LANA MYERS
                                                              JUSTICE